First of all,
permit me to congratulate you, Sir, on your election to your
important post as President of the General Assembly. We
are convinced that thanks to your wisdom and experience
you will successfully guide the deliberations of this
important forum.
Over the past century mankind has made
unprecedented strides in its overall progress. It has
demonstrated with unprecedented force the creative genius
and potential of the human mind. But at the same time,
unfortunately, it has highlighted inherent human failings
that are the root causes of tremendous social and political
upheavals, the further exacerbation of global problems
and the emergence of new challenges.
One of the most significant achievements of the
twentieth century is the founding of the United Nations,
with its indispensable legal framework and mechanisms
giving it the tools to organize collective action on the part
of States in order to counter current and future threats.
Tajikistan would like to see the strengthening of the
United Nations and of its Security Council, as the body
responsible for the maintenance of international peace and
security.
It is extremely timely and useful, on the threshold of
the twenty-first century, to rethink philosophically the
lessons we have learned in order to define the principal
parameters of a future world order and to develop a
programme of action to put them into practice.
We see many valuable and mutually enriching ideas
in such initiatives as the convening in the year 2000, at
the fifty-fifth session of the General Assembly, and the
millennium summit; the proposal by Russia to elaborate
a concept of peace in the twenty-first century; the idea of
Iran of a dialogue between civilizations; and the plans of
a number of States regarding a culture of peace and other
initiatives.
Tajikistan, for its part, intends to continue
contributing, insofar as it is able, to this intellectual
endeavour aimed at encouraging all States to join their


efforts and concentrate on the main areas of international
cooperation.
Having won their independence eight years ago, the
people of Tajikistan have made their choice in favour of
democracy. Although our movement towards the reform of
the political system and market transformations in the social
and political sphere has been seriously tested, despite all
odds we have risen to the challenge. Today we can state
firmly that we will not veer from the road we have chosen
of building a democratic, law-abiding and secular society in
Tajikistan.
The most recent proof of this are the results of a
popular referendum on amendments to the Constitution of
the Republic of Tajikistan, held on 26 September last,
which have demonstrated growing support for efforts of the
Government to establish lasting peace and accord in our
country and, on that basis, to build up further civil society
and to form stable democratic institutions.
Many States have needed hundreds of years to reach
today’s level of democracy. Tajikistan, like other new or
restored democracies, will have to cover that distance
within a shorter period of time while gradually tackling
difficult and complex tasks in the civil, political, economic,
social and cultural areas. It is clear that this will require
timely, adequate and coordinated support from the United
Nations, and we look forward to such support.
I wish to note with great satisfaction that the
transitional period provided for in the General Agreement
on the Establishment of Peace and National Accord in
Tajikistan has entered its final stretch. Thus the way
towards further strengthening of the fundamentals of
peaceful democratic development has now been opened up.
In this context of critical importance, we are looking
forward in the next few months to presidential and
parliamentary elections in Tajikistan, which we hope will
be successful with the necessary assistance from the United
Nations and the Organization for Security and Cooperation
in Europe.
Now more than ever before, the peace process in
Tajikistan needs active support, particularly material and
financial assistance from the international community. We
hope to see remedied very soon the situation wherein donor
States allocated only a small percentage of funds pledged
in response to the appeal made this year by the Secretary-
General of the United Nations for humanitarian assistance
to Tajikistan. We would like also to express the hope that
at the fifty-fourth session of the General Assembly, as in
previous years, full support will be forthcoming for the
draft resolution on granting international assistance for
post-conflict projects in Tajikistan.
The Government of Tajikistan, despite great
difficulties, has consistently been implementing a
programme of economic reforms in order to create an
effective market economy. Step by step, an appropriate
legal framework is being set up to provide a favourable
environment for the development of small and
medium-sized businesses, for foreign investments and for
the promotion of market institutions, including in the
areas of finance and banking.
The efforts of our Government are being supported
by the International Monetary Fund, the World Bank and
a number of other influential and authoritative
international financial and economic institutions and
agencies. At this new stage of development resulting from
the transformation in our economic and political systems,
we in Tajikistan are counting on the international
community to provide as much support and assistance as
it can.
The disparity in the value placed on human life and
tragedy depending on whether one is in Europe or
elsewhere is cause for profound regret. If a hotbed of
tension flares up in Europe, it is contained and eliminated
on the double. And this is wonderful. However, it is
particularly hard for us to bear given the large-scale
conflicts that have been spilling blood in Asia for
decades. And is Afghanistan really not a European
problem — Afghanistan, whose drugs are destroying the
lives of hundreds of thousands of unfortunates, including
in Europe? Afghanistan is not just Asia’s pain and
tragedy. It is Europe’s, too.
We are extremely perturbed by the continuing intra-
Afghan conflict. The international community must take
all necessary steps to restore peace in Afghanistan as
quickly as possible. It is unthinkable that the 20-year civil
war that has already wreaked such irreparable losses on
the long-suffering Afghan people should turn into a new
100-year war and continue into the third millennium.
We are deeply convinced that the only way to put an
end to the long-drawn-out bloodshed in Afghanistan is
through a political settlement to the conflict which would
have as its cornerstone the formation of a broad-based
Government that reflects and protects the interests of all



political, ethnic and religious groups and strata of Afghan
society.
We are sure that the main thrust in any settlement to
the conflict in Afghanistan should be towards strengthening
the leading role of the United Nations as the key mediator
between the parties in restoring peace and achieving
national reconciliation: the efforts of other international
organizations, and of States, should complement and
reinforce the work of the United Nations; they should not
be undertaken in isolation from it, much less run counter to
it.
In the context of strengthening the central role played
by the United Nations in coordinating international efforts
with regard to Afghanistan, the “six plus two” group of
friends and neighbours must redouble its efforts. We
believe that the Security Council should once again very
seriously review the situation in and around Afghanistan
and that it should take action, including imposing sanctions
against those who are violating Security Council and
General Assembly resolutions.
Engulfed in the flames of conflict, Afghanistan is the
source of the many dangers, destabilizing the situation in
Tajikistan, the whole of Central Asia and far beyond. In the
countries of the Commonwealth of Independent States,
active bilateral and multilateral cooperation is under way on
countering the penetration from Afghanistan, and the
proliferation in our region, of militant Taliban ideology,
weapons, crime, terrorism and various forms of extremism.
I wish in particular to stress the seriousness of the
drug problem. Specifically, the protracted war in
Afghanistan has turned that country into one of the world’s
main drug centres. The Taliban movement has chosen an
extremely dangerous course in turning the territory under its
control into a gigantic drug production and distribution
factory and warehouse. Also, despite appeals from the
international community, this factory of death continues to
increase its output.
In this context, I should like to remind the Assembly
of the proposal I put forward at the twentieth special
session of the General Assembly in June 1998 (A/5-
20/PV.2) to create a “cordon sanitaire” around Afghanistan
that would put a covering force along the drug routes out
of that country. This idea was conceived because, given the
current social and economic conditions in our country, it is
no simple matter for Tajikistan to guard its 1,500-kilometre
frontier with Afghanistan reliably. There is also a trend
towards using Tajikistan not only as a transit route for
drugs but also as a reprocessing station, and even towards
expanding the market with Tajik consumers, all part of
the plans of international criminal groups to destabilize
the situation in our country. Still, the bulk of the drugs
finding their way into our territory is still destined for
transshipment to other countries, primarily European ones
through Russia and the Transcaucasus. In this sense, the
Tajik-Afghan border is the first line of defence for many
other States, and the joint efforts of Tajik and Russian
border guards to plug the leaks in it are serving the
interests of a substantial part of the international
community.
We note with satisfaction that our appeal has not
gone unheeded and that over the past year there has been
a breakthrough in Tajikistan’s cooperation with the
relevant United Nations agencies, in particular the United
Nations International Drug Control Programme (UNDCP),
whose leadership’s support for the measures taken by the
Government of Tajikistan to combat drug trafficking is
becoming ever more active.
Under the agreements and projects reached and
developed between the Government of Tajikistan and
UNDCP, a number of specific activities are planned to
increase the anti-drug capabilities of law enforcement
agencies and the military, in particular those operating in
areas adjoining the Tajik-Afghan border. An anti-drug
agency reporting directly to the President of the Republic
has been established. Cooperation between Tajikistan and
UNDCP is a shining example of how efforts can be
combined in order to fight shoulder to shoulder against
one of the most terrible human evils. We are open to this
kind of cooperation with all interested States, international
organizations and institutions.
The world has recently been witness to brazen acts
by international terrorists who are increasingly operating
under the banners of political extremism and religious
fanaticism. Tajikistan shares the view that the fight
against terrorism is one of the most pressing problems
facing mankind today. Suffice it to mention the situation
in Afghanistan, which confirms that narco-dollars are
helping create an environment favourable to terrorism.
We condemn terrorism in all its forms and manifestations
and deem it necessary to coordinate the actions of the
entire world community to eradicate this scourge at the
global, regional and national levels. We think it would be
useful to convene, under United Nations auspices, a year-
2000 conference to decide on joint organized world action
to combat terrorism; this will be discussed at the fifty-
fourth session of the General Assembly.
3


Tajikistan has consistently supported United Nations
efforts in the sphere of environmental protection. We
appreciate the growing United Nations attention to the
serious ecological problems facing our country and other
States of Central Asia. We hope that the approach of the
year 2000, which the United Nations has declared the
International Year of Mountains, will help mobilize the
international community’s potential to help preserve
biodiversity and natural mountain ecological systems. This
is of particular importance to Tajikistan as a predominantly
mountainous country.
We note with satisfaction that the leadership of the
Secretariat, in particular Under-Secretary-General Sergio
Vieira de Mello, is showing increasing interest in
cooperation with our country to ward off the threat of a
major natural disaster in the Central Asian region related to
the problem of lake Sarez.
In this context, we believe it is time to focus world
attention on the question of fresh water in all its aspects.
Therefore, Tajikistan has proposed that 2003 be declared
the International Year of Water. This initiative is prompted
by the menacing deterioration of a situation in which
millions of people lack access to clean water. It is well
known that because of water pollution half of the world’s
population lives in unsanitary conditions; more than 5
million people a year die, and more than 3 billion become
ill. As the population increases, the likelihood of “water
wars” between States for sources of fresh water grows ever
greater. Issues of water and other challenges of the new age
are thus directly linked to problems of security in the
context of interdependence.
In addition to its humanitarian aspects, the problem of
water has other dimensions, in particular economic and
ecological ones. Water is our common heritage, and it is
necessary to ensure that all States share in the responsibility
to preserve it for the benefit of future generations.
Constructive global cooperation could become a worthy
political dimension of the twenty-first century, and could
guarantee that this will never acquire a military aspect.
We hope that the international community will respond
favourably to our initiative on the resolution of water
problems, which are of crucial importance not only for
Tajikistan, which is rich in water resources, but also for the
majority of other States Members of the United Nations.
It is vital to repair broken links and to create a new
model for relations, particularly in the area of transport and
communication. Addressing that key task will to a large
extent determine the development in the next millennium
of all Central Asian States that lack an outlet to the sea;
these include Tajikistan.
My people has drawn new strength from peace and
stability. The construction of a railroad, industrial
enterprises and social infrastructure is now under way
along the ancient historic Great Silk Road, which runs
through the territory of Tajikistan. This year we are
completing construction of a transboundary route that will
give us access to the sea. That is our contribution to
restoring direct communication among individuals and
peoples along an ancient route that in the Middle Ages
served as a bridge between East and West and that made
possible dialogue among civilizations.
We expect that in the near future goods will flow
along this route in both directions. This will undoubtedly
foster better mutual understanding among all peoples of
the East and the West, and also will have a positive effect
on strengthening regional security and cooperation among
neighbouring countries in Central Asia.
Experience has shown that turning to one’s own
roots is always a powerful means of spiritual therapy,
especially for those who have overcome the tragedy of a
fratricidal war and are entering a period of active post-
conflict reconstruction. Now we are at the stage of
renewal and of building a new democratic society, and we
look back once more at our long history. At a time when,
with active support from the United Nations, the process
of national reconciliation is nearing its objective, our
country is celebrating the 1,100th anniversary of the
founding of the State of the Samanids, which marked the
birth of Tajik statehood. We express our appreciation to
the United Nations Educational, Scientific and Cultural
Organization and to all the States and international
organizations that responded to our appeal and have
supported efforts to undertake international activities
devoted to this momentous anniversary.
The age of the Samanids was not only a time of an
unprecedented flourishing of science, culture and
philosophy and of the emergence of Tajik statehood. It
was also the time of the birth and blossoming of the
mediaeval humanism that so enriched world civilization.
Allow me to express the hope that in the third
millennium, now so close, the humanistic ideals will
illuminate for the world community the arduous road to
universal peace, sustainable development and peaceful
construction.











